 Case 1:21-cv-00176-PLM-PJG ECF No. 20, PageID.38 Filed 05/24/21 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

WADE BRADLEY,

            Plaintiff,                             Hon. Paul L. Maloney

v.                                                 Case No. 1:21-cv-176

BENTON HARBOR POLICE
DEPARTMENT, et al.,

            Defendants.
____________________________________/

                         REPORT AND RECOMMENDATION

      This matter is before the Court on Defendant’s Motion to Dismiss. (ECF No. 17).

Pursuant to 28 U.S.C.     636(b)(1)(B), the undersigned recommends that Defendant’s

motion be granted.

                                   BACKGROUND

      Plaintiff initiated this action against: (1) Benton Harbor Police Officer Unknown

McGee; (2) the Benton Harbor Police Department; and (3) the Michigan Department of

Corrections (MDOC). In his complaint (ECF No. 1) Plaintiff alleges the following.

      On an unspecified date, Officer McGee responded to an allegation, apparently by

Plaintiff’s parole officer, that Plaintiff had violated the terms of his parole. McGee

“checked” Plaintiff and concluded that he possessed a controlled substance. Plaintiff

was arrested, after which parole sanctions were imposed. Later, at trial, however, the

Michigan State Crime Lab “confirmed that no controlled substances was passed at all.”

                                          -1-
 Case 1:21-cv-00176-PLM-PJG ECF No. 20, PageID.39 Filed 05/24/21 Page 2 of 4




The MDOC now moves to dismiss Plaintiff’s claims. Plaintiff has failed to respond to

the present motion.

                                  LEGAL STANDARD

      A claim must be dismissed for failure to state a claim on which relief may be

granted unless the “[f]actual allegations [are] enough to raise a right for relief above the

speculative level on the assumption that all of the complaint’s allegations are true.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007). The Court need not accept as true,

however, factual allegations which are “clearly irrational or wholly incredible.” Denton

v. Hernandez, 504 U.S. 25, 33 (1992).

      As the Supreme Court has held, to avoid dismissal, a complaint must contain

“sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). This plausibility standard “is

not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that

a defendant has acted unlawfully.” If the complaint simply pleads facts that are “merely

consistent with” a defendant’s liability, it “stops short of the line between possibility and

plausibility of ‘entitlement to relief.” Id. As the Court further observed:

             Two working principles underlie our decision in Twombly.
             First, the tenet that a court must accept as true all of the
             allegations contained in a complaint is inapplicable to legal
             conclusions. Threadbare recitals of the elements of a cause of
             action, supported by mere conclusory statements, do not
             suffice. . .Rule 8 marks a notable and generous departure from
             the hyper-technical, code-pleading regime of a prior era, but it
             does not unlock the doors of discovery for a plaintiff armed with
             nothing more than conclusions. Second, only a complaint that


                                             -2-
 Case 1:21-cv-00176-PLM-PJG ECF No. 20, PageID.40 Filed 05/24/21 Page 3 of 4




             states a plausible claim for relief survives a motion to
             dismiss . . . Determining whether a complaint states a
             plausible claim for relief will, as the Court of Appeals observed,
             be a context-specific task that requires the reviewing court to
             draw on its judicial experience and common sense. But where
             the well pleaded facts do not permit the court to infer more than
             the mere possibility of misconduct, the complaint has alleged -
             but it has not “show[n]” – “that the pleader is entitled to relief.”

Id. at 678-79 (internal citations omitted).

      The burden to obtain relief under Rule 12(b)(6), however, rests with the defendant.

See, e.g., DirecTV, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007). The Court must

“construe the complaint in the light most favorable to the plaintiff, accept its allegations

as true, and draw all reasonable inferences in favor of the plaintiff.” A motion to dismiss

“should not be granted unless it appears beyond doubt that the plaintiff can prove no set

of facts in support of [her] claim which would entitle [her] to relief.” Ibid.

                                        ANALYSIS

      Regardless of the form of relief requested, the states and their departments are

immune under the Eleventh Amendment from suit in federal court, unless the state has

waived immunity or Congress has expressly abrogated Eleventh Amendment immunity

by statute. See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 98-102

(1984). Congress has not expressly abrogated Eleventh Amendment immunity by

statute, Quern v. Jordan, 440 U.S. 332, 341 (1979), and the State of Michigan has not

consented to civil rights suits in federal court. Abick v. Michigan, 803 F.2d 874, 877 (6th

Cir. 1986). Furthermore, the State of Michigan is not a “person” who may be sued under



                                              -3-
 Case 1:21-cv-00176-PLM-PJG ECF No. 20, PageID.41 Filed 05/24/21 Page 4 of 4




§ 1983 for money damages. See Lapides v. Bd. of Regents, 535 U.S. 613 (2002).

Accordingly, the undersigned recommends that Defendant’s motion to dismiss be granted.

                                     CONCLUSION

      For the reasons articulated herein, the undersigned recommends that

Defendant’s Motion to Dismiss (ECF No. 17) be granted. For the same reasons, the

undersigned finds that an appeal of such would be frivolous. Coppedge v. United States,

369 U.S. 438, 445 (1962). Accordingly, the undersigned further recommends that an

appeal by Plaintiff of this determination would not be in good faith.

      OBJECTIONS to this Report and Recommendation must be filed with the Clerk of

Court within fourteen days of the date of service of this notice. 28 U.S.C.    636(b)(1)(C).

Failure to file objections within the specified time waives the right to appeal the District

Court s order. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638

F.2d 947 (6th Cir.1981).


                                                  Respectfully submitted,


Date: May 24, 2021                                /s/ Phillip J. Green
                                                  PHILLIP J. GREEN
                                                  United States Magistrate Judge




                                            -4-
